Title: From Thomas Jefferson to Gibson & Jefferson, 26 September 1801
From: Jefferson, Thomas
To: Gibson & Jefferson


Gentlemen
Monticello Sep. 26. 1801.
This serves to advise you that on the 20th. inst. I desired you to pay to Joel Yancey or order three hundred & eighty two dollars fifty two cents, on […] paper, not being able to get a stamp. I am now […] you to pay to Alexander Garrett five hundred and twenty seven dollars & thirty eight cents.
I have this day drawn on you in favor of Bowling Clarke for £144.19.2 payable the 1st. day of November ensuing.

I set out tomorrow morning for Washington. accept assurances of my esteem.
527.38 D.
Th: Jefferson
